                                                                                           FILED
                                                                                  2019 Mar-25 AM 10:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

BOBBY JOE ALLEN,                          }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 5:17-cv-1042-MHH-JEO
                                          }
ANDREW VICKERS, et al.,                   }
                                          }
      Defendants.                         }

                          MEMORANDUM OPINION

      Pro se plaintiff Bobby Joe Allen filed his initial complaint in this case on

June 11, 2017. (Doc. 1). Mr. Allen has amended or supplemented his complaint

multiple times. (Docs. 10, 12, 14, 19, 28, 31). Mr. Allen filed his final complaint

on April 11, 2018. (Doc. 31). Mr. Allen used a form for his complaint that is

designed for prisoner complaints concerning civil rights violations. (Doc. 31).

      In his April 11, 2018 complaint, Mr. Allen alleges that on October 3, 2017,

at the Limestone County Detention Facility, Officers Vickers, Thompson, and

Parham assaulted him while Officers Vanschoiack and Head watched. (Doc. 31,

pp. 3-8). Mr. Allen asserts that each defendant either used excessive force against

him or failed to intervene to prevent the use of excessive force against him by other

officers. The magistrate judge assigned to this case has recommended that the

Court dismiss Mr. Allen’s claims with prejudice pursuant to 42 U.S.C. § 1997e(a)
for the failure to exhaust administrative remedies. (Doc. 57). Mr. Allen has filed

written and typed objections to the magistrate judge’s report and recommendation.

(Docs. 58, 59). The substance of the objections in the two documents is the same.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party objects to a report and recommendation, the district court must

“make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. The

Court reviews for plain error proposed factual findings to which no objection is

made, and the Court reviews propositions of law de novo. Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993); see also United States v. Slay, 714 F.2d 1093,

1095 (11th Cir. 1983) (per curiam), cert. denied, 464 U.S. 1050 (1984) (“The

failure to object to the magistrate’s findings of fact prohibits an attack on appeal of

the factual findings adopted by the district court except on grounds of plain error or

manifest injustice.”) (internal citation omitted); Macort v. Prem, Inc., 208 Fed.

Appx. 781, 784 (11th Cir. 2006).

      Mr. Allen filed two prison grievances relating to the October 3, 2017

confrontation with prison officers. Prison officials closed both grievances. The

magistrate judge found that Mr. Allen did not complete the Limestone County

Detention Facility’s grievance procedure because Mr. Allen did not appeal the


                                          2
initial disposition of his grievances. The magistrate judge held that Mr. Allen’s

failure to follow the appeal process in the grievance procedure mandated dismissal

of Mr. Allen’s civil rights complaint pursuant to 42 U.S.C. § 1997e(a) for failure to

exhaust administrative remedies.

      Mr. Allen does not challenge the magistrate judge’s finding concerning his

failure to use the appeal mechanism in the prison grievance procedure. (Docs. 58,

59). Instead, Mr. Allen argues that 42 U.S.C. § 1997e(a) does not apply to his §

1983 action for monetary damages. (Doc. 58, p. 1; Doc. 59, pp. 1-2). Section

1997e(a) states that “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). Therefore, § 1997e(a) applies to

Mr. Allen’s § 1983 action and his request for compensation. See Porter v. Nussle,

534 U.S. 516, 524 (2002) (explaining that exhaustion is a prerequisite to suit

“[e]ven when the prisoner seeks relief not available in grievance proceedings,

notably money damages”); Booth v. Churner, 532 U.S. 731, 740-41 (2001).

      In support of his objection to the magistrate judge’s report, Mr. Allen cites

Ross v. Blake, 136 S. Ct. 1850 (2016). Ross supports the magistrate judge’s

recommendation; Ross does not support Mr. Allen’s objections. In Ross, the

Supreme Court held:


                                         3
             The Prison Litigation Reform Act of 1995 (PLRA) mandates
      that an inmate exhaust “such administrative remedies as are available”
      before bringing suit to challenge prison conditions. 42 U.S.C. §
      1997e(a). The court below adopted an unwritten “special
      circumstances” exception to that provision, permitting some prisoners
      to pursue litigation even when they have failed to exhaust available
      administrative remedies. Today, we reject that freewheeling approach
      to exhaustion as inconsistent with the PLRA. But we also underscore
      that statute’s built-in exception to the exhaustion requirement: A
      prisoner need not exhaust remedies if they are not “available.”

136 S. Ct. at 1854-55. The Supreme Court explained that the language in 42

U.S.C. § 1997e(a) is “‘mandatory’: An inmate ‘shall’ bring ‘no action’ (or said

more conversationally, may not bring any action) absent exhaustion of available

administrative remedies . . . And that mandatory language means a court may not

excuse a failure to exhaust, even to take [special] circumstances into account.” 136

S. Ct. at 1856.    The Supreme Court remanded the Ross case for additional

proceedings because the parties’ “briefs and other submissions . . . suggest the

possibility that the aggrieved inmate lacked an available administrative remedy,”

and the PLRA provides a statutory exception to the exhaustion requirement when

an administrative remedy is not available to a prisoner. 136 S. Ct. at 1855. Mr.

Allen does not contend that he lacked an administrative remedy.

      The Court finds no error in the magistrate judge’s factual findings or legal

analysis.   Therefore, the Court overrules Mr. Allen’s objections, adopts the

magistrate judge’s report, and accepts his recommendation to dismiss Mr. Allen’s

case for failure to exhaust administrative remedies. The Court will dismiss this
                                         4
case with prejudice as to the first grievance and without prejudice as to the second

because it is not clear to the Court that Mr. Allen’s administrative remedies

concerning the second grievance are absolutely time-barred. Bryant v. Rich, 530

F.3d 1368, 1371 n.2 (11th Cir. 2008). On the calendar, Mr. Allen’s five days to

appeal from the disposition of his grievances expired long ago, but on October 10,

2017, Mr. Allen sought permission to add to his complaint in this action claims

regarding the October 3, 2017 incident for which he seeks relief. Mr. Allen’s

motion to amend fell within the five-day period for an administrative appeal from

his second grievance, and the Court does not know whether a tolling mechanism

would allow Mr. Allen to resume his administrative appeal. If he has the benefit of

a tolling mechanism, then he likely will have to file an administrative appeal

concerning his second grievance within one day of his receipt of this opinion. 1

       The Court will enter a separate order consistent with this memorandum

opinion.




1
  The Court notes that under the Limestone County Detention Facility’s grievance procedure,
there is no time limit for Mr. Allen to file a grievance relating to the October 3, 2017 incident.
The procedure states: “Inmates may submit a grievance at any time, with the understanding that
any delay in reporting a complaint may compromise the ability of the Jail Staff to investigate and
respond to complaints.” (Doc. 46-13, p. 2). Therefore, it seems that nothing in the grievance
procedure would prevent Mr. Allen from renewing his grievance and pursuing it through all
necessary stages to exhaust the grievance.
                                                5
DONE this 25th day of March, 2019.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                               6
